Citation Nr: 0826430	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable disability rating for evaluation 
of post operative status, iridectomy, left eye, for removal 
of metallic foreign body with early changes consistent with 
traumatic cataract (hereafter "left eye disability").


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk





INTRODUCTION

The veteran had active service from January 1971 to July 
1972, and from September 1990 to May 1991.

In support of his claim, the veteran testified at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina before a Decision Review Officer.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of VA RO in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran's corrected best corrected vision of the 
right eye of no worse than 20/30 and no worse than 20/40 in 
his left eye.  

2.  The veteran does not have aphakia or blindness in his 
eyes.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
left eye disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, Diagnostic Code (DC) 6027-
6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2006, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the RO issued that March 
2006 VCAA notice letter prior to initially adjudicating the 
veteran's claim in June 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that March 2006 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

Additionally, March 2006 and May 2006 letters, also sent 
prior to initially adjudicating the claim in June 2006, 
informed the veteran both of the disability rating and the 
effective date his claim would be assigned if granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In any event, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's left eye disability were provided to him in 
the October 2006 statement of the case (SOC), February 2007 
supplemental SOC (SSOC), and March 2007 SSOC.  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for an increased rating was needed for his claim 
to be granted.  

Moreover, since providing the veteran VCAA notice in March 
2006, the RO has readjudicated his claim in the October 2006 
SOC, February 2007 SSOC, and March 2007 SSOC based on the 
additional evidence received since that initial adjudication 
and in response to that additional notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Therefore, any deficiency with VCAA notice did not affect the 
essential fairness of the adjudication, as the veteran 
clearly understood his rights under the VCAA.  Overall, to 
the extent that the VA, under Sanders, may have erred in the 
content and timing of VCAA notices, all things considered, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), private medical 
records, VA medical records, and VA examinations, including 
the report of his most recent January 2007 VA compensation 
examination to assess the severity of his left eye 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to a Compensable Rating for a 
Left Eye Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected left eye disability, currently 
evaluated as non-compensable under 38 C.F.R. § 4.84a, DC 
6027-6079, traumatic cataract, and ratings for central visual 
acuity impairment in the other eye (20/40).

Under DC 6027, traumatic cataracts are rated as follows: if 
preoperative, then they are rated based on impairment of 
vision; and if postoperative, traumatic cataracts are rated 
based on impairment of vision and aphakia.

The record reflects that the veteran's service-connected left 
eye has undergone operative procedures.  Based on impairment 
of vision under DC 6027, a non-compensable evaluation is 
warranted when there is 20/40 visual acuity in each eye.  
When one eye has visual acuity of 20/40, a 10 percent 
evaluation requires visual acuity of 20/50 in the other eye.  
38 C.F.R. § 4.84a, DCs 6079, 6078 (2007).  Where service 
connection is in effect for only one eye, as here, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  See Villano v. Brown, 10 Vet. App. 248 (1997); see also 
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.14, 4.78.  

Based on a thorough review of the record, the Board finds 
that the evidence is against the veteran's claim for a 
compensable evaluation for his left eye disability under DC 
6027.  The evidence of record simply does not show that the 
veteran's service-connected left eye has best corrected 
visual acuity or aphakia that would warrant a compensable 
evaluation.  The January 2007 and March 2006 VA examinations 
and the private medical records do not establish that the 
veteran suffers from blindness in his nonservice-connected 
eye.  Therefore, since the veteran only has service 
connection in effect for one eye, the visual acuity in the 
nonservice-connected eye is considered to be normal (20/40 or 
better), and the veteran is not eligible for a compensable 
rating under DC 6027.  Additionally, since the veteran does 
not have a current diagnosis of aphakia, the veteran cannot 
be compensated under DC 6029.

The veteran's left eye disability is also rated under DC 
6079.  Under this DC, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a (2007).  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable (0 percent) to 
100 percent based on the degree of the resulting impairment 
of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 
(2007).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2007).

DCs 6061-6079 contain the criteria to evaluate impairment of 
central visual acuity.  In relevant part, a noncompensable 
disability rating is warranted for impairment of central 
visual acuity when vision in both eyes is correctable to 
20/40.  38 C.F.R. 
§ 4.84a, DC 6079 (2007).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 
(2007).

The evidence establishes that the veteran is not entitled to 
a compensable rating under DC 6079.  At the March 2006 VA 
examination, the veteran's corrected distant vision was 20/20 
in his right eye and 20/25 in his left eye.  Based on the 
results of this March 2006 VA examination, there is no 
indication the veteran's corrected distant vision was worse 
than 20/25 in either eye.  At a minimum, he would need to 
establish that his vision was 20/40 in one eye and 20/50 in 
the other to receive a compensable evaluation of at least 10 
percent under DC 6079.  Since, however, this is not shown, 
the findings from that examination do not support a higher 
evaluation.

The Board is cognizant of and sympathetic to the veteran's 
strenuous contentions throughout the appeal, and particularly 
at his January 2007 hearing, that his true disability lies in 
the fact that his left pupil is quite dilated and interferes 
with his ability to focus the eye, is extremely sensitive to 
light, and causes reduced visual acuity in normal conditions 
outside the controlled environment of the examination room.  
Despite these contentions, the veteran's disability does not 
meet the level of impairment necessary for a compensable 
rating under DC 6027.  The Board has reviewed the possibility 
of an analogous rating under 38 C.F.R. § 4.20 but the rating 
schedule does not provide any "closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous" by which the veteran could be rated.  The code is 
clear that conjectural analogies are to be avoided.  The 
Board cannot find that an analogous rating is possible in 
this circumstance.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate for the veteran's left eye 
disability.  But his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the left eye 
disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


